September 10, 1980
Amended July 16, 1985
Amended July 15, 1997
Amended February 5, 1999
Amended October 1, 2007

MILACRON
SUPPLEMENTAL PENSION PLAN

This Plan is an amended version of the plan originally approved by the Board of
Directors on September 10, 1980, to provide supplemental retirement benefits to
certain officers of the Company, as described in letters to them dated
September 26, 1980.



1.   The term Plan means the Milacron Supplemental Pension Plan as described in
this document.



2.   The following terms shall have the same meanings as those defined in the
Milacron Retirement Plan, hereinafter called the Retirement Plan -

Highest Average Compensation;

Accrued Benefit;

Year of Credited Service;

Benefit Commencement Date;

Normal Retirement Date;

Early Retirement Date;

Primary Social Security Benefit;

Actuarial Equivalent;

Company;

Board;

Participant.

For purposes of this Plan, the term Highest Average Compensation shall be
determined using “Compensation” as defined under the Milacron Retirement Plan
without regard to any dollar limitations and including employee deferrals under
the Milacron Compensation Deferral Plan.



3.   The term Recipient shall mean a Participant who has been designated by the
Board as being entitled to benefits under the Plan.



4.   As used in this document, the words “he”, “him” and “his” shall be taken to
refer equally to a man or a woman.



5.   Subject to the possible choice of a different form of benefit as provided
in Section 8, a Recipient shall receive, beginning on his Benefit Commencement
Date and ending on the first day of the month in which he dies, a monthly
pension equal to one-twelfth of the net annual benefit defined in Section 6,
provided that his benefit has become vested as provided in Section 9.



6.   The net annual benefit shall consist of a gross amount, as defined in
Section 7, reduced by the sum of (a) the Recipient’s Accrued Benefit under the
Retirement Plan, (b) one-half of his Primary Social Security Benefit, and
(c) the annual amount of a straight life annuity computed as the Actuarial
Equivalent of any and all pensions paid or payable to him by employers other
than the Company.



7.   The gross amount for any Recipient shall be the sum of (a) 1.5% of his
Highest Average Compensation multiplied by the number (not greater than 35) of
his Years of Credited Service, and (b) 1% of his Highest Average Compensation
multiplied by the number (not greater than 12) of his years of service as an
officer of the Company; provided, however, that the gross amount shall not be
less than 52.5%, nor greater than 64.5%, of his Highest Average Compensation.



8.   A Recipient shall have options to elect different forms of benefit, and his
spouse shall have pre-retirement survivor benefits, consistent with those
provided by the Retirement Plan. Elections made under the Retirement Plan and
under this Plan need not be the same.



9.   Unless forfeited pursuant to Section 13, a Recipient’s benefit shall become
vested -

(a) on his Normal Retirement Date; or

(b) on his Early Retirement Date; or



  (c)   on the date of his involuntary termination of employment before reaching
the age of 55 but after completion of ten Years of Credited Service; or



  (d)   on the date of his “Qualifying Termination” (as defined in Schedule A,
attached hereto) following a “Change in Control” (as defined in Schedule B,
attached hereto).



10.   By accepting payment of any benefit under the Plan the Recipient agrees
not to be employed, or consult, in any business which is, or is about to be,
engaged in a business of the same or substantially the same nature as the
businesses of the Company or its subsidiaries without prior written consent of
the Company, and breach of this agreement by the Recipient shall be cause for
termination of payment of benefits under the Plan.



11.   The establishment of the Plan shall not be construed as conferring any
legal rights upon any Recipient or other person for a continuation of
employment, nor shall it interfere with the rights of the Company to discharge
any Recipient and to treat him without regard to the effect which such treatment
might have upon him as a Recipient.



12.   Any benefit payable under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, lien
or charge, and any attempt to cause any such benefit to be so subjected shall
not be recognized except to such extent as may be required by law.



13.   In the event that a Recipient shall at any time be convicted of a crime
involving dishonesty or fraud on his part in his relationship with the Company,
all benefits which would otherwise be payable to him under the Plan shall be
forfeited.



14.   The Plan shall be administered by the Personnel and Compensation Committee
of the Board.



15.   The Company shall have the right to deduct from each payment to be made
under the Plan any required withholding taxes.



16.   In the event that a Recipient is unable to care for his affairs because of
illness or accident, the Board may direct that any benefit payment due him,
unless claim shall have been made therefor by a duly appointed legal
representative, be paid to his spouse, a child, a parent or other blood
relative, or to a person with whom he resides, and any such payment so made
shall be a complete discharge of the liabilities of the Plan therefor.



17.   The Board reserves the right to modify or to amend, in whole or in part,
or to terminate, this Plan at any time, provided however, that the Plan shall
not be modified, amended or terminated during the 24-month period beginning on
the date of a Change in Control. However, no modification, amendment or
termination of the Plan shall adversely affect the right of any Recipient to
receive the benefits granted to him under the Plan before the date of
modification, amendment or termination.



18.   Amounts, if any, contributed to the Plan by the Company shall be held in
trust, but shall not be held for the separate account of any Recipient.



19.   The Plan shall be governed and construed by the laws of the State of Ohio.



20.   The acquisition of a majority of the 6.0% Series B Convertible Preferred
Stock of the Company by Ohio Plastics, LLC that may occur after October 1, 2007
and the transactions consummated in connection therewith (the “2007 Acquisition
Transaction”) shall not constitute a “Change in Control” under the Plan and,
accordingly, the occurrence of the 2007 Acquisition Transaction shall not result
in any circumstances, events or changes being triggered solely as a result of
the 2007 Acquisition Transaction including, without limitation, any of the
following: (a) the accelerated vesting of benefits under Section 9(d) upon a
Qualifying Termination following a Change in Control and (b) the prohibition in
Section 17 on the modification, amendment or termination of the Plan by the
Board during the 24 month period beginning on the date of a Change in Control.

1

SCHEDULE A

A “Qualifying Termination” shall mean (i) a termination of the individual’s
employment by the Company for any reason other than for “Cause” or “Disability”
(as defined below) during the “Protection Period” (as defined below), or
(ii) the individual’s termination of employment for “Good Reason” (as defined
below) during the Protection Period.

(a) Disability. If the individual is absent from duties with the Company on a
full-time basis for eighteen consecutive months due to a physical or mental
incapacity, and the individual has not returned to the full-time performance of
the individual’s duties within thirty (30) days after written Notice of
Termination is given to the individual by the Company, such termination shall be
considered to be termination by the Company for “Disability” for purposes of
this Exhibit.

(b) Cause. The Company may terminate the individual’s employment for Cause. For
purposes of this Schedule only, the Company shall have “Cause” to terminate the
individual’s employment hereunder only on the basis of (i) the individual’s
fraud on, or misappropriation or embezzlement of assets of, the Company that
causes material harm to the Company or (ii) the individual’s willful and
continued failure to substantially perform the individual’s duties hereunder
(other than any such failure resulting from the individual’s mental or physical
incapacity or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination, as defined in Paragraph (d), by the
individual for Good Reason, as defined below); provided, however, that “Cause”
shall occur with respect to clause (ii) of this sentence only if such action
constituting Cause has not been corrected or cured by the individual within
30 days after the individual has received written notice from the Company of the
Company’s intent to terminate the individual’s employment for Cause and
specifying in detail the basis for such termination. For purposes of this
Paragraph, no act, or failure to act, on the individual’s part shall be
considered “willful” unless done, or omitted to be done, by the individual in
bad faith and without reasonable belief that the individual’s action or omission
was in the best interests of the Company. Notwithstanding the foregoing, the
individual shall not be deemed to have been terminated for Cause unless and
until delivery to the individual of a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the individual and an opportunity for the individual,
together with the individual’s counsel, to be heard before the Board), finding
that in the good faith opinion of the Board the individual was guilty of conduct
set forth in clause (i) or (ii) of this Paragraph and specifying the particulars
thereof in detail.

(c) Good Reason. The individual shall be entitled to terminate the individual’s
employment for Good Reason at any time following a Change in Control. For
purposes of this Schedule, “Good Reason” shall exist in the event of the
occurrence of any of the following without the individual’s express prior
written consent:

2

(i) any diminution of, or the assignment to the individual of duties
inconsistent with, the individual’s position, duties, responsibilities and
status with the Company immediately prior to a Change in Control, an adverse
change in the individual’s titles or offices as in effect immediately prior to a
Change in Control, or any removal of the individual from, or any failure to
reelect the individual to, any of such positions, except in connection with the
individual’s termination of employment for Disability or Cause or as a result of
the individual’s death or by the individual other than for Good Reason;

(ii) a reduction by the Company in the individual’s base salary as in effect on
the date of a Change in Control or as the same may be increased from time to
time during the term of any agreement between the Company and the individual;

(iii) the Company’s failure to continue any benefit plan or arrangement
(including, without limitation, the Company’s life insurance, post-retirement
benefits, and comprehensive medical plan coverage) in which the individual
participated at the time of a Change in Control (or any other plans providing
the individual with substantially similar benefits) (hereinafter referred to as
“Benefit Plans”), or any action by the Company that would adversely affect the
individual’s participation in or materially reduce the individual’s benefits
under any such Benefit Plan or deprive the individual of any material fringe
benefit enjoyed by the individual at the time of a Change in Control;

(iv) the Company’s failure to continue in effect, or continue payments under,
any incentive plan or arrangement (including, without limitation, any
equity-based plan or arrangement) in which the individual participated at the
time of a Change in Control (hereinafter referred to as “Incentive Plans”) or
any action by the Company that would adversely affect the individual’s
participation in any such Incentive Plans or reduce the individual’s benefits
under any such Incentive Plans;

(v) a relocation of the Company’s principal executive offices to a location
outside the Cincinnati, Ohio metropolitan area or relocation of the individual’s
primary workplace to any place other than the location at which the individual
performed the individual’s duties immediately prior to a Change in Control;

(vi) the Company’s failure to provide the individual with the number of paid
vacation days to which the individual was entitled at the time of a Change in
Control;

(vii) the Company’s material breach of any provision of any agreement between
the Company and the individual regarding severance benefits following a Change
in Control;

(viii) the Company’s purported termination of the individual which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Paragraph (d);

(d) Notice of Termination. Any purported termination of the individual by the
Company or by the individual shall be communicated by written Notice of
Termination to the other party in accordance with Paragraph (f) hereof. For
purposes of this Schedule, a “Notice of Termination” shall mean a notice that
indicates the specific termination provision in this Schedule relied upon and
the facts, if any, supporting application of such provision.

(e) Date of Termination: Dispute Concerning Termination. “Date of Termination”
shall mean (i) if the individual’s employment is terminated for Disability,
thirty (30) days after Notice of Termination is given (provided that the
individual has not returned to the performance of the individual’s duties on a
full-time basis during such thirty (30) day period) or (ii) if the individual’s
employment is terminated by the Company for any reason other than Disability or
by the individual for any reason, the date specified in the Notice of
Termination (which, in the case of a termination by the Company shall not be
less than thirty (30) days, and in the case of a termination by the individual
shall not be more than sixty (60) days, respectively, from the date such Notice
of Termination is given); provided, however, that if the party receiving the
Notice of Termination notifies the other party within thirty (30) days after the
date such Notice of Termination is given that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
binding arbitration award referred to in Paragraph (g); and provided, further
that the Date of Termination shall be extended by a notice of dispute only if
such notice is given in good faith and the party giving such notice shall pursue
the resolution of such dispute with reasonable diligence. The Company shall
continue the individual as a participant in the plan until the dispute is
finally resolved in accordance with this Schedule. For purposes of determining
whether any Qualifying Termination has occurred during the Protection Period,
the date a Notice of Termination is given pursuant to this Schedule shall be
deemed the date of the individual’s Qualifying Termination.

(f) Notice. For the purposes of this Schedule, notices and all other
communications provided for in the Schedule shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:

(i) if, to the individual, to the individual’s current address on file with the
Company;

     
(ii) if, to the Company, to:
Attn:
  Milacron Inc.
4701 Marburg Avenue
Cincinnati, Ohio 45209
Secretary

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

(g) Arbitration. Any dispute or controversy arising under or in connection with
this Schedule shall be settled exclusively by arbitration in Cincinnati, Ohio in
accordance with the rules of (but not necessarily appointed by) the American
Arbitration Association then in effect except as provided herein. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction. No such
arbitration proceedings shall be commenced or conducted until at least sixty
(60) days after the parties, in good faith, shall have attempted to resolve such
dispute by mutual agreement; and the parties hereby agree to endeavor in good
faith to resolve any dispute by mutual agreement. If mutual agreement cannot be
attained, any disputing party, by written notice to the other (“Arbitration
Notice”) may commence arbitration proceedings. Such arbitration shall be
conducted before a panel of three arbitrators, one appointed by each party
within thirty (30) days after the date of the Arbitration Notice, and one chosen
within sixty (60) days after the date of the Arbitration Notice by the two
arbitrators appointed by the disputing parties. Any Cincinnati, Ohio court of
competent jurisdiction shall appoint any arbitrator that has not been appointed
within such time periods. Judgment may include costs and attorneys fees and may
be entered in any court of competent jurisdiction.

(h) Definitions. For purposes of this Schedule, “Company” shall mean Milacron
Inc., “Protection Period” shall mean the 24-month period beginning on the date
of a Change in Control, and “Board” shall mean the Board of Directors of
Milacron Inc. and “Change in Control” shall have the meaning set forth in
Schedule B.

3

SCHEDULE B

A “Change in Control” occurs if:

(a) a Person or Group other than a trustee or other fiduciary of securities held
under an employee benefit plan of the Company or any of its subsidiaries, is or
becomes a Beneficial Owner, directly or indirectly, of stock of the Company
representing 20% or more of the total voting power of the Company’s then
outstanding stock and securities; provided, however, that for purposes of this
Paragraph (a), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clause (i) of Paragraph (c) of this Schedule.

(b) individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the “Incumbent Board”), cease for any reason to constitute a
majority thereof; provided, however, that any individual becoming a director
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least 60% of the directors then comprising the
Incumbent Board shall be considered as though such individual was a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person or Group other than the Board of Directors of the Company;

(c) there is consummated a merger, consolidation or other corporate transaction,
other than (i) a merger, consolidation or transaction that would result in the
voting securities of the Company outstanding immediately prior to such merger,
consolidation or transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least sixy-six and two thirds percent of the combined
voting power of the stock and securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger, consolidation
or transaction, or (ii) a merger, consolidation or transaction effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person or Group is or becomes the Beneficial Owner, directly or indirectly, of
stock and securities of the Company representing more than 20% of the combined
voting power of the Company’s then outstanding stock and securities;

(d) the sale or disposition by the Company of all or substantially all of the
Company’s assets other than a sale or disposition by the Company of all or
substantially all of the assets to an entity at least sixy-six and two thirds
percent of the combined voting power of the stock and securities which is owned
by Persons in substantially the same proportions as their ownership of the
Company’s voting stock immediately prior to such sale; or

4

(e) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

“Company” shall mean Milacron Inc. “Person” shall mean any person (as defined in
Section 3(a)(9) of the Securities Exchange Act (the “Exchange Act”), as such
term is modified in Section 13(d) and 14(d) of the Exchange Act) other than
(i) any employee plan established by the Company, (ii) any affiliate (as defined
in Rule 12b-2 promulgated under the Exchange Act) of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of the
Company. “Group” shall mean any group as defined in Section 14(d)(2) of the
Exchange Act. “Beneficial Owner” shall mean beneficial owner as defined in Rule
13d-3 under the Exchange Act.

5